DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swart et al. (US 6,557,333 B2) and Spiker et al. (US 4,569,187A).
Regarding claim 21, Swart et al. discloses a lawn mower comprising: 
a mower frame (12) including a first connection point (left or right walls 16, 18 with pivot pins 26, 28) and a second connection point (rear wall 20) spaced apart from the first connection point; 
a prime mover (engine of conventional lawn and garden tractor or similar vehicle 10 not shown but FIG.1 would suggest is located forward of ) supported by the mower frame forward of the first and second connection points; 
a mower deck mounted to the mower frame; a cutting blade mounted below the mower deck to cut vegetation under the mower deck; and 
an accessory (see FIG.1, material mounting system 30) releasably coupled to the mower frame, the accessory including 
a first linkage member (mounting arm 32 or 34) extending from the accessory toward the first connection point, 
a second linkage member (support legs 38, 40) extending from the accessory toward the second connection point, 
a hook (forward portion with opening 46) coupled to an end of the first linkage member, the hook engaging the first connection point, and 
a latch (48; see FIG.2) coupled to an end of the second linkage member, the latch operable to engage the second connection point to selectively secure the accessory to the mower frame.  
Swart et al. fails to show a cord coupled to the latch in order to disengage and engage the latch from the second connection point.
Spiker et al. teaches that it is old and well known in the lawn mowing art for a cord (rope 158) to be coupled to a latch (latch plate 160, see FIG.2) that is used to selectively secure an accessory (hopper door 72 of the hopper 10), wherein the cord is operable to disengage the latch (160) from a connection point (pins 164), which allows the operator to control the accessory (72) from the operator vehicle seat (col.7, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawn mower of Swart et al. to include a cord coupled to the latch as taught by Spiker et al. in order to allow the operator to more easily control the accessory from the operator vehicle seat.



Allowable Subject Matter
Claims 1-11 allowed.
Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 1 of the Remarks filed 03/24/22, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-11 has been withdrawn. 

Applicant appears to have taken the limitation of claim 2 which was indicated as allowable in the office action filed 12/24/2021 and combined it with the limitation of claim 1 to create the invention of new claim 21.  However, after further search, claim 21 was found to be unpatentable in view of the combination of Swart et al. and Spiker et al.  Accordingly, the office action is made 2nd non-final.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671